Citation Nr: 1507116	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-03 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as being due to exposure to herbicides and/or jet engine fumes.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 through July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which among other issues, denied service connection for a respiratory disorder.  The Veteran has perfected a timely appeal as to that issue.

This matter was remanded previously by the Board in October 2013 for further development, to include:  obtaining additional VA treatment records, to include an October 2010 Agent Orange examination and records referenced in the Veteran's February 2013 VA examination, and which are referenced in the Vista CPRS; contacting the Veteran to clarify as to whether he wishes to schedule a Board hearing; and readjudication of the issue on appeal by the agency of original jurisdiction (AOJ).  Although efforts have been undertaken to perform the directed development, for the reasons discussed below, the Board is of the opinion that still additional development is necessary.

The Veteran's claims file consists of a traditional paper claims file as well as additional records that are maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  All of these documents, whether stored in paper form or electronically, have been considered as part of the appellate record in connection with this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, this matter was remanded previously, in part, to clarify whether the Veteran wished to schedule a Board hearing.  In a Supplemental Statement of the Case dated in Feburary 2014, the RO indicated that it had been unable to reach the Veteran by phone to clarify his wishes, and that the time period identified in the regulation had elapsed.  However, in a statement dated in December 2013, the Veteran did clarify that he wished to attend a videoconference hearing.

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2014) (pertaining specifically to hearings before the Board).  Accordingly, and because the RO schedules video conference hearings, a remand of this matter to the RO for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The Appeals Management Center (AMC) should schedule the Veteran for a new video conference hearing, to be held at the RO in Louisville, Kentucky or other appropriate location consistent with the provisions of 38 C.F.R. § 20.705.  AMC should notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).  A copy of the letter notifying the Veteran of the date and time of the hearing must be associated with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

